Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al., US PPGUP 2016/0062608 hereinafter referenced as Foss in view of Dascola et al., US PGPUB 2016/0062571 hereinafter referenced as Dascola.

As to claim 1, Foss discloses an electronic device comprising: a housing comprising a first surface facing a first direction (touchscreen 112, fig. 2), and a (the back of device 100, opposite touch screen 112, fig. 2); 
a display arranged between the first surface and the second surface, the display being exposed through the first surface (touchscreen display 112, fig. 2); 
a touch sensor arranged between the first surface and the second surface, the touch sensor being configured to detect a point of a touch by an external object on the display; a force sensor arranged between the first surface and the second surface, the force sensor being configured to detect a force applied against the display by the external object (contact intensity sensors 165, fig. 1A; wherein contact intensity sensor 165 optionally includes one or more piezoresistive strain gauges, capacitive force sensors, electric force sensors, piezoelectric force sensors, optical force sensors, capacitive touch-sensitive surfaces, wherein the size of the contact area detected on the touch-sensitive surface and/or changes thereto, the capacitance of the touch-sensitive surface proximate to the contact and/or changes thereto); 
at least one processor electrically connected with the display, the touch sensor, and the force sensor (processor 120, fig. 1A); and 
a memory electrically connected with the processor, the memory being configured to store a plurality of application programs comprising a plurality of functions, respectively, wherein the memory is further configured to store instructions that (memory 102, fig. 1A; wherein the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data), 
(touch-sensitive display 112 provides an input interface and an output interface between the device and a user), 
receive, from the touch sensor, first data indicating the touch by the external object on a part of the displays; receive, from the force sensor, second data corresponding to the capacitance change that indicates the force applied by the touch of the external object against the part of the display, receive, from the force sensor, third data indicating an intensity of the force applied by the touch of the external object against the part of the display ([0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold, wherein contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold read as first, second and third data respectively), 
determine at least one application based at least in part on the first data ([0204] In some implementations that include a cursor or other location marker, the cursor acts as a “focus selector” so that when an input (e.g., a press input) is detected on a touch-sensitive surface (e.g., touchpad 355 in FIG. 3 or touch-sensitive surface 451 in FIG. 4B) while the cursor is over a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input), 
([0207] in some embodiments, the light press intensity threshold corresponds to an intensity at which the device will perform operations typically associated with clicking a button of a physical mouse or a trackpad).
Foss does not specifically disclose in response to receiving the third data indicating the intensity of the force, determine a number of at least one function to be provided based on at least part of the third data indicating the intensity of the force, each of the at least one function being a function of the at least on application,
display the at least one function of the determined number on the user interface,
select a function associated with the at least one application based on at least part of the change of the direction, and perform the selected function.
However, in the same endeavor, Dascola discloses in response to receiving the third data indicating the intensity of the force, determine a number of at least one function to be provided based on at least part of the third data indicating the intensity of the force, each of the at least one function being a function of the at least on application (for example, as shown in figs. 5F-5G, the animation progresses in accordance with an intensity of contact 562, as shown in figs. 5F-5G, where the representations 578A-578C appear and move upwards as the intensity of contact 562 increases toward the deep press intensity threshold (e.g., “ITD”)),
(as shown in figs. 5F-5G, DOC1-DOC3 determine the number of files),
select a function associated with the at least one application based on at least part of the change of the direction, and perform the selected function (as shown in figs. 5F-5G, DOC1-DOC3 output based on the contact intensity against the predefined region 574).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Foss to further include Dascola’s method determining the number of contents in order to identify the desired file with intention of activating desired function effectively.

As to claim 12, Foss discloses an operating method of an electronic device comprising a display, a touch sensor, and a force sensor (contact intensity sensors 165, fig. 1A; wherein contact intensity sensor 165 optionally includes one or more piezoresistive strain gauges, capacitive force sensors, electric force sensors, piezoelectric force sensors, optical force sensors, capacitive touch-sensitive surfaces, wherein the size of the contact area detected on the touch-sensitive surface and/or changes thereto, the capacitance of the touch-sensitive surface proximate to the contact and/or changes thereto), the method comprising:
detecting a force input while detecting a touch input;  detecting an amount of change of the force input; detecting a change of an input based on the amount of change, the amount of change of the input comprising a change in a direction of the force input applied against the display, the direction being perpendicular to a direction ([0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold, wherein contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold read as first, second and third data respectively).
Foss does not specifically disclose in response to the change of the input being detected, operating in a force change processing mode; and determining a number of at least one function to be provided in relation to the force change processing mode based on at least part of an intensity of the force input;
displaying the at least one function of the determined number on a user interface associated with the force change processing mode
However, in the same endeavor, Dascola discloses in response to the change of the input being detected, operating in a force change processing mode; and determining a number of at least one function to be provided in relation to the force change processing mode based on at least part of an intensity of the force input (for example, as shown in figs. 5F-5G, the animation progresses in accordance with an intensity of contact 562, as shown in figs. 5F-5G, where the representations 578A-578C appear and move upwards as the intensity of contact 562 increases toward the deep press intensity threshold (e.g., “ITD”)); and
displaying the at least one function of the determined number on a user interface associated with the force change processing mode (as shown in figs. 5F-5G, DOC1-DOC3 determine the number of files).


As to claim 2, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the instructions cause the at least one processor to: determine a first function based on at least part of the first data, select a second function associated with the first function based on at least part of the change of the direction; and perform the selected second function (Foss, [0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold, wherein the output of contact-detection intensity above a threshold and deep press intensity above a threshold read as first and second data respectively)  

As to claim 3, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the instructions cause the at least one processor to: determine a first function associated with the at least one application based on at least part of the second data, select a second function associated with the application based on at least part of the change of the direction; and perform the selected second function (Foss, [0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold, wherein the output of contact-detection intensity above a threshold and deep press intensity above a threshold read as first and second data respectively).  

As to claim 4, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the instructions cause the at least one processor to: detect a moving track based on at least part of the first data; determine a function corresponding to the moving track based on at least part of the change of the direction; and perform the determined function (Foss, [0066] for example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad) is, optionally, interpreted by the user as a "down click" or "up click" of a physical actuator button).  

As to claim 5, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the change of the direction comprises at least one of a change of at least one of a position, an area, or a shape of the force (Foss, [0090]; contact/motion module 130 includes various software components for performing various operations related to detection of contact, such as determining if contact has occurred (e.g., detecting a finger-down event), determining an intensity of the contact (e.g., the force or pressure of the contact or a substitute for the force or pressure of the contact), determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events), and determining if the contact has ceased (e.g., detecting a finger-up event or a break in contact)).  

As to claim 6, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the instructions cause the at least one processor to synchronize the first data and the second data in response to the second data being detected in the proximity of a detection position of the first data (Foss, [0065]; alternatively, the size of the contact area detected on the touch-sensitive surface and/or changes thereto, the capacitance of the touch-sensitive surface proximate to the contact and/or changes thereto, and/or the resistance of the touch-sensitive surface proximate to the contact and/or changes thereto are, optionally, used as a substitute for the force or pressure of the contact on the touch-sensitive surface).  

As to claim 7, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses an input region of the second data and an input region of the change of the direction overlap each other in part (Foss, as depicted in FIG. 12, activations 1206 and 1208 are received substantially simultaneously, such that activation 1208 overlaps with activation 1206 for an overlap interval).  

As to claim 8, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the change of the direction is (Foss, [0090]; contact/motion module 130 includes various software components for performing various operations related to detection of contact, such as determining if contact has occurred (e.g., detecting a finger-down event), determining an intensity of the contact (e.g., the force or pressure of the contact or a substitute for the force or pressure of the contact), determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events), and determining if the contact has ceased (e.g., detecting a finger-up event or a break in contact)).  

As to claim 9, the combination of Foss and Dascola discloses the electronic device of claim 8. The combination further discloses an amount of change of a position related to the change of the direction is smaller than an amount of change of a position caused by the touch drag ([0066] As used in the specification and claims, the term "tactile output" refers to physical displacement of a device relative to a previous position of the device, physical displacement of a component (e.g., a touch-sensitive surface) of a device relative to another component (Foss, e.g., housing) of the device, or displacement of the component relative to a center of mass of the device that will be detected by a user with the user's sense of touch).  

As to claim 10, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses the instructions cause the at least one processor to: operate in a force change processing mode; and  to provide a user (Foss, [0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold, wherein the output of contact-detection intensity above a threshold and deep press intensity above a threshold read as first and second data respectively).  

As to claim 11, the combination of Foss and Dascola discloses the electronic device of claim 1. The combination further discloses a first layer for detecting a touch input, and a second layer for detecting a force input are implemented, and the instructions cause the processor to detect a change of a position of the force input based on a change of coordinates on the first layer (Foss, [0065]; for example, one or more force sensors underneath or adjacent to the touch-sensitive surface are, optionally, used to measure force at various points on the touch-sensitive surface).  

As to claim 13, the combination of Foss and Dascola discloses the method of claim 12. The combination further discloses the change of the input comprises a change of at least one of a position, an intensity, an area, or a shape of the force input (Foss, [0065] In some implementations, the substitute measurements for contact force or pressure are used directly to determine whether an intensity threshold has been exceeded (e.g., the intensity threshold is described in units corresponding to the substitute measurements)).

As to claim 14, the combination of Foss and Dascola discloses the method of claim 12. The combination further discloses the detecting comprises in response to the force input being detected in proximity of a detection position of the touch input, synchronizing the touch input and the force input (Foss, [0207] the intensity of a contact on the touch-sensitive surface may be characterized relative to one or more intensity thresholds, such as a contact-detection intensity threshold, a light press intensity threshold, a deep press intensity threshold).

As to claim 15, the combination of Foss and Dascola discloses the method of claim 12. The combination further discloses a region of the force input and a region of the change of the input overlap each other in part (Dascola, as shown in figs. 5F-5G, DOC1-DOC3 output based on the contact intensity against the predefined region 574).

As to claim 16, the combination of Foss and Dascola discloses the method of claim 12. The combination further discloses the displaying of the user interface comprises: selecting a user interface corresponding to the detected change of the input among user interfaces; and displaying the selected user interface (Dascola, e.g. selecting application APP 2 among other applications, fig. 5E).

As to claim 17, the combination of Foss and Dascola discloses the method of claim 16. The combination further discloses the selecting of the user interface comprises: displaying a user interface representing a control window in response to the force input being detected from an input field in a message application; and selecting the user interface corresponding to the detected change of the input among the user interfaces related to the control window (Dascola, e.g. selecting APP 2 and displaying its corresponding files, figs. 5F-5G).

As to claim 18, the combination of Foss and Dascola discloses the method of claim 17. The combination further discloses the displaying of the user interface representing the control window comprises: displaying the user interface representing the control window in form of a popup window (Dascola, e.g. selecting APP 2 and displaying its corresponding files, figs. 5F-5G).

As to claim 19, the combination of Foss and Dascola discloses the method of claim 18. The combination further discloses the displaying of the user interface comprises: displaying a user interface for representing an image on which the force touch input is detected (Dascola, e.g. predefined area 574, fig. 5F).

As to claim 20, the combination of Foss and Dascola discloses the method of claim 19. The combination further discloses the displaying of the user interface for representing the image comprises: displaying the user interface for representing the image (Dascola, e.g. deep pressing on predefined area 574 generates the thumbnails of DOC 1-DOC3, fig. 5G).


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
4/1/2021